DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 

Disposition of Claims
Claims 1, 23, 25-27, 30-31, 33-34, 40-42, and 57-62 were pending.  Claims 2-22, 24-29, 32, 35-39, and 43-56 have been cancelled.  Amendments to claims 1 and 61-62 are acknowledged and entered.  Claims 1, 23, 30-31, 33-34, 40-42, and 57-62 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0282047 A1, Published 09/10/2020.  Amendments to the specification presented on 05/17/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 05/19/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Response to Arguments
Applicant's arguments filed 03/18/2022 regarding the previous Office action dated 09/20/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an Epstein-Barr virus (EBV) vaccine, comprising:
A) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding Epstein-Barr virus (EBV) glycoprotein 42 (gp42);
B) an mRNA comprising an ORF encoding EBV glycoprotein L (gL); and
C) an mRNA comprising an ORF encoding EBV glycoprotein H (gH),
wherein the mRNA of A)-C) is formulated in a lipid nanoparticle comprising 40-50 mol% of an ionizable cationic lipid, 5-15 mol% a neutral lipid, 30-50 mol% sterol, and 0.5-3 mol% of a polyethylene glycol (PEG)-modified lipid.  
Further limitations on the vaccine of claim 1 are wherein the vaccine is further comprising at least one additional mRNA comprising an ORF encoding at least one additional EBV antigen (claim 23); wherein the at least one additional antigen is glycoprotein B (gB) (claims 25, 27) or gp350 (claim 26); wherein each of the EBV gp42, gL, and gH is fused to a scaffold moiety (claim 30); wherein the scaffold moiety is selected from the group consisting of: ferritin, encapsulin, lumazine synthase, hepatitis B surface antigen, and hepatitis B core antigen (claim 31); wherein the mRNA of A), B) and/or C) further comprises a 5' untranslated region (UTR) and a 3' UTR (claim 33); and wherein the 5' UTR comprises the nucleotide sequence of  SEQ ID NO: 1 or SEQ ID NO: 104; and/or the 3' UTR comprises the nucleotide sequence of SEQ ID NO: 3 or SEQ ID NO: 106 (claim 34); wherein the mRNA of A), B) and/or C) comprises a modified nucleotide (claim 40); and wherein 100% of the uracil in the ORF of the mRNA of A), B) and/or C) comprises a 1-methyl-pseudouridine modification (claim 41); wherein the lipid nanoparticle is comprising 48 mol% ionizable cationic lipid, 11 mol% neutral lipid, 39.5 mol% sterol, and 1.5 mol% PEG-modified lipid (claim 57); wherein the lipid nanoparticle is comprising 49 mol% ionizable cationic lipid, 10 mol% neutral lipid, 39.5 mol% sterol, and 1.5 mol% PEG-modified lipid (claim 58); wherein the lipid nanoparticle is comprising 50 mol% ionizable cationic lipid, 10 mol% neutral lipid, 38.5 mol% sterol, and 1.5 mol% PEG-modified lipid (claim 59); wherein the lipid nanoparticle comprising 51 mol% ionizable cationic lipid, 9 mol% neutral lipid, 37.5 mol% sterol, and 2.5 mol% PEG-modified lipid (claim 60);
Claim 42 is drawn to a method comprising administering to a subject the EBV vaccine of claim 1 in a therapeutically effective amount to induce in the subject a neutralizing antibody titer and/or a T cell immune response.  
Claim 61 is drawn to an Epstein-Barr virus (EBV) vaccine, comprising: 
(a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding EBV glycoprotein 42 (gp42); 
(b) an mRNA comprising an ORF encoding EBV glycoprotein L (gL); and 
(c) an mRNA comprising an ORF encoding EBV glycoprotein H (gH), 
wherein the mRNA of (a)-(c) are in a lipid nanoparticle comprising 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 30-50 mol% sterol, and 0.5-3 mol% polyethylene glycol (PEG)- modified lipid, wherein the ionizable cationic lipid comprises Compound 1.
Claim 62 is drawn to an Epstein-Barr virus (EBV) vaccine, comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding EBV glycoprotein 42 (gp42); (b) an mRNA comprising an ORF encoding EBV glycoprotein L (gL); and (c) an mRNA comprising an ORF encoding EBV glycoprotein H (gH). wherein the mRNA of (a)-(c) are in a lipid nanoparticle comprising 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 30-50 mol% sterol, and 0.5-3 mol% polyethylene glycol (PEG)- modified lipid, wherein the ionizable cationic lipid comprises Compound 2.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1, 23, 33, 40, 42, and 57-60 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumhof et. al. (US20200163878A1, Pub. 05/28/2020, Priority 10/26/2016; hereafter “Baumhof”.)  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  
The rationale behind this rejection was presented in previous Office actions and will not be repeated herein, as the altered range of the sterol of instant claim 1 is still anticipated by Baumhof as set forth in previous prior art analyses.
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant again repeats the argument that Baumhof fails to teach “all elements as arranged in amended claim 1”, and that one of skill in the art would not “at once envisage” a vaccine comprising all the elements as arranged in claim 1.  The Office again maintains its disagreement with this claim.  Baumhof teaches at ¶[0870]:
“In a particular preferred embodiment, the (pharmaceutical) composition or the vaccine according to the invention comprising mRNA comprises lipid nanoparticles, which have a molar ratio of approximately 50:10:38.5:1.5, preferably 47.5:10:40.8:1.7 or more preferably 47.4:10:40.9:1.7 (i.e. proportion (mol %) of cationic lipid, DSPC, cholesterol and PEG-lipid; solubilized in ethanol).”
This paragraph allows one to instantly envision the ideal lipid nanoparticle (LNP) preferred by Baumhof.  At ¶[0142], Baumhof teaches:
“Furthermore, the pathogenic antigen (antigen derived from a pathogen associated with infectious disease) may be preferably selected from the following antigens:… Epstein-Barr nuclear antigens (EBNA-1, EBNA-2, EBNA-3A, EBNA-3B, EBNA-3C, EBNA-leader protein (EBNA-LP)), latent membrane proteins (LMP-1, LMP-2A, LMP-2B), early antigen EBV-EA, membrane antigen EBV-MA, viral capsid antigen EBV-VCA, alkaline nuclease EBV-AN, glycoprotein H, glycoprotein gp350, glycoprotein gp110, glycoprotein gp42, glycoprotein gHgL, glycoprotein gB (Epstein-Barr' Virus (EBV), Epstein-Barr Virus Infectious Mononucleosis);…”
This paragraph allows one to instantly envision the antigens that can be delivered by the ideal LNP of Baumhof.  The section of the MPEP and case law to which the applicant refers, namely MPEP §2131.02.III:  “Genus-Species Situations:  A GENERIC DISCLOSURE WILL ANTICIPATE A CLAIMED SPECIES COVERED BY THAT DISCLOSURE WHEN THE SPECIES CAN BE "AT ONCE ENVISAGED" FROM THE DISCLOSURE”, these examples are specifically drawn towards chemical compounds with different chemical structures that may have an infinite number of substituents.  The MPEP maintains that with specific embodiments identified, even though they may be from a large list, still constitute a finite list and would be reasonable to envisage the invention as claimed.  In the instant claims, Baumhof clearly anticipates LNPs of instant claim 1.  Baumhof is not generically drawn towards immunogenic antigens of EBV, but has specifically identified particular antigens of EBV which would be preferred, among them gp42 and gHgL.  In Wasica Finance GmbH v. Continental Automotive Systems Inc., 853 F.3d 1272 (Fed. Cir. 2017), the Federal Circuit reiterated the principle that ”[a]mbiguous references do not anticipate a claim.“ Rather, “a single reference” must “describe the claimed invention with sufficient precision and detail to establish that the subject matter existed in the prior art.” citing Verve LLC v. Crane Cams Inc., 311 F.3d 1116, 1120 (Fed. Cir. 2002).  Baumhof may comprise a lengthy list of antigens, but it is important to note that all of these antigens from different pathogens were known antigens in the art at the time of filing.  Epstein-Barr Virus encodes at least 86 open reading frames (ORFs) (Kwok H, et. al. PLoS One. 2012;7(5):e36939. Epub 2012 May 10.)  Baumhof does not list all 86 ORFs, but instead lists only 19 (with gH listed twice as a complex with gL).  Baumhof also does this with other pathogens in this list, listing only those proteins known to be important antigenic targets to that pathogen.  For example, the herpesvirus Cytomegalovirus encodes at least 200 known ORFs, yet Baumhof only lists 13 proteins from CMV as preferred antigens.  Baumhof can be viewed as a review reference which has compiled data regarding all of these pathogens and known ideal antigenic targets as described by the art.  For EBV, the art was well-versed in the importance and immunogenicity of EBV gp42, gH, and gL, not just as separate proteins, but the fact that all three of these proteins were known to be required for viral entry.  EBV entry requires fusion of EBV virions with the B-cell membrane, which is mediated by glycoprotein gB, and a noncovalently linked complex of three glycoproteins, gH, gL, and gp42.  (See e.g. Borza CM, et. al. J Virol. 2004 May;78(10):5007-14.; Haddad RS, et. al. J Virol. 1989 Dec;63(12):4998-5005.; Molesworth SJ, et. al. J Virol. 2000 Jul;74(14):6324-32.; Wang X, et. al. J Virol. 1998 Jan;72(1):158-63.)  gHgL complexes which lack gp42 enter epithelial cells, while in the presence of gp42 this trimeric complex is inhibited from entry into epithelial cells and instead targets B cells (See e.g. Sathiyamoorthy K, et. al. Proc Natl Acad Sci U S A. 2017 Oct 10;114(41):E8703-E8710. Epub 2017 Sep 22.; Kirschner AN, et. al. J Virol. 2006 Oct;80(19):9444-54.)  In fact, it was known in the art at the time of filing that multiple glycoproteins from EBV were desirable as vaccine targets, especially gp42, gH, and gL, since they formed a complex which was well-known to be important for viral entry (Ogembo et. al. WO2019055887A1, Priority 09/16/2017; See e.g.  ¶[0006-0007][0011-0012][0017]).  As the instant claims are drawn towards compositions which “comprise” specific components, this allows for the incorporation of additional, unrecited elements into the claim.  Baumhof could be seen as anticipating any combination of antigens in a composition which “comprises” EBV antigens, so long as said antigens are chosen from those delineated in Baumhof.  
When a claimed composition is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated.  Baumhof has sufficiently limited the antigens from each listed pathogen to those which showed specific promise in immunogenic formulations in the art, and with respect to EBV, chose only 19 out of 86 ORFs from EBV as desirable immunogens.  The Office contends that the clear “base” formula of the LNP of Baumhof is clearly anticipatory to the claims, and that one could instantly envisage a LNP which comprises gH, gL, and gp42, especially since the art was well-versed in the immunogenicity of these specific antigens.  As noted in MPEP§2131.02.II, a reference that clearly names the claimed species anticipates the claim no matter how many other species are named.  This section of the MPEP cites case law that has shown the courts and the Board have found that even in instances of listing tens of thousands of alternatives, each and every one of those alternatives is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication.  Therefore, the Office maintains the anticipatory nature of Baumhof, and the rejection is maintained.
Again, the Office proposes that in order to overcome this rejection, it is highly suggested that specific sequences or specific components of the LNP be claimed within the independent claim.  For instance, the lipid of instant claim 61 or 62 is not claimed by Baumhof, and it does not appear as though specific derivatives, tautomers, isomers, or salts of said lipid are claimed.  The incorporation of other limitations from claims not included within this rejection is another suggestion as to how to factually overcome this rejection.  As always, applicant is free to amend the claims as they deem necessary or provide further arguments against the teachings of Baumhof.
Regardless, the arguments presented herein are not persuasive, and the rejection has been maintained in part and extended for the reasons noted herein.
 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 23, 25-27, 30-31, 33-34, 40-42, and 57-60 under 35 U.S.C. 103 as being unpatentable over Ciaramella et. al. (WO2015164674A1, Pub. 10/29/2015; Priority 04/23/2014; CITED ART OF RECORD; hereafter “Ciaramella”) and further in view of Cui et. al. (US20190367561A1, Pub. 12/05/2019, Priority 01/27/2017; hereafter “Cui”) is withdrawn in light of applicant’s arguments and the new rejection set forth infra.

(Rejection withdrawn.)  The rejection of Claims 61-62 under 35 U.S.C. 103 as being unpatentable over Ciaramella and Cui as applied to claims 1, 23, 25-27, 30-31, 33-34, 40-42, and 57-60  above, and further in view of Benenato et. al. (WO2017049245A2, Pub. 03/23/2017, Priority 09/17/2015; CITED ART OF RECORD; hereafter “Benenato”) is withdrawn in light of Benenato being unavailable for use as prior art.


(New rejection.)  Claims 1, 23, 30-31, 33-34, 40-42, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et. al. (WO2015164674A1, Pub. 10/29/2015; Priority 04/23/2014; CITED ART OF RECORD; hereafter “Ciaramella”) and further in view of Cui et. al. (US20190367561A1, Pub. 12/05/2019, Priority 01/27/2017; CITED ART OF RECORD; hereafter “Cui”);
Ogembo et. al. (US20200276295A1, Priority 09/16/2017; hereafter “Ogembo”); and 
McGuire (US20200164059A1, Priority 05/10/2017; hereafter “McGuire”).
The Prior Art
Ciaramella teaches compositions and methods for the preparation, manufacture and therapeutic use of ribonucleic acid vaccines (NAVs) comprising polynucleotide molecules encoding one or more antigens (entire document; see abstract.)  Ciaramella teaches nucleic acid vaccines comprising one or more RNA polynucleotides having an open reading frame encoding an antigenic polypeptide, formulated in a cationic lipid nanoparticle (LNP) having a molar ratio of about 20-60% cationic lipid: about 5-25% non-cationic lipid: about 25-55% sterol; and about 0.5-15% PEG-modified lipid (reference claim 1).  Ciaramella teaches the cationic LNP may have a more exact molar ratio and component mixture of 50:38.5:10:1.5 of cationic lipid:cholesterol:PEG2000-DMG:DSPC (p. 4, ¶1), but could also vary to 42:48:10: of 98N12-5/cholesterol/PEG-lipid (¶4, p. 636).  One of skill in the art would read the teachings of Ciaramella (pp. 636-7. ¶ bridging pages to ¶2 of p. 637) and note that the composition of the LNP can vary for a number of reasons, such as the target organ or cell type or the RNA payload, thus rendering the ratios of the cationic lipid/neutral lipid/sterol/PEG-lipid obvious as claimed in instant claims 1 and 57-60.  Ciaramella teaches the antigenic polypeptide is from an infectious agent (reference claim 9) such as Epstein-Barr virus (EBV)(p. 4, lines 29-32; p. 40, lines 1-3), and would include those that cause resistant viral infections (p. 40, line 15) or induce persistent or chronic disease (pp. 26-27, ¶ bridging pages), which are hallmarks of EBV infection.  EBV infection is also the causative agent of Burkitt’s lymphoma and infectious mononucleosis (p. 39, lines 17-21).  Therefore, Ciaramella teaches a mRNA encoding an EBV antigen which is delivered in a LNP.  
Ciaramella teaches the mRNA encoding the antigen may have a 5’ and 3’ UTR (p. 507, lines 9-10; instant claim 33).  Ciaramella teaches a 5’ UTR that shares 100% sequence identity to SEQ ID NO:1 of the instant invention (SEQ ID NO: 897)(instant claim 34).  Ciaramella teaches that more than one antigen may be within the nucleic acid vaccine (NAV), and can be on a single polynucleotide or separate polynucleotides (p. 24, lines 17-25); inherently, those polynucleotides which comprise multiple antigens would be delivered or associated with a single LNP.  Ciaramella teaches the NAV may be multivalent and comprise 2, 3, 4, or more, up to 20 or more antigens (p. 24, lines 17-25; instant claim 23).  Ciaramella teaches the antigens may be fused to scaffold moieties such as ferritin (Table 28; instant claims 30-31).  Ciaramella teaches the nucleotides may be modified (p. 29, ¶2) such as 1-methyl-pseudouridine, and may be at least 80% up to 100% of the uracil in the open reading frame is modified (reference claim 43; p. 7, ¶2; p. 7, ¶3; instant claims 40-41).  Ciaramella teaches the compositions may be used in vaccination methods to induce T and/or B cell responses which are antigen-specific (pp. 9-10, ¶ bridging pages; instant claim 42).  
While Ciaramella teaches compositions of mRNA encoding EBV antigens associated with LNPs, and teaches the specific components of the LNPs at the specific ratios as instantly claimed, Ciaramella is silent as to the exact antigens from EBV utilized in the composition.  However, the art was well-versed in which EBV antigens, specifically which EBV glycoproteins, produced strong neutralizing antibody responses that were useful in fighting EBV infection, as evidenced by Cui, Ogembo, and McGuire.
Cui teaches antigenic compositions that would comprise at least two human herpesvirus (HHV) polypeptides involved in mediating HHV binding, fusion, and entry into host cells, such as gp42, gH, and gL (entire document; see abstract; reference claims 1-2, 14, 23; ¶[0006][0082][0118-0119][0123][0131][0182][0206-0213]; SEQIDNOs:4, 5, 7.)  Epstein-Barr virus (EBV) is also known as human herpesvirus type 4 (HHV-4)(¶[0004]).  A total of five envelope glycoproteins (viz gp350, gp42, gH, gL, and gB) are used by incoming EBV virions to gain access to the cytosol of epithelial cells and B cells.  Cui notes that EBV glycoproteins gp42 and the heterodimer gH/gL are essential to EBV infection, and that gp42 associates with gH/gL causing their association with the surface of B cells and entry of EBV virions into B cells (¶[0006]).  Cui notes that no current EBV vaccine exists and vaccines utilizing only one EBV protein, namely only gp350, only afforded partial protection against EBV infection (¶[0007]).  Cui also notes the caution against administration of multiple antigens in a vaccine format at once, and highlights when administering multiple proteins as part of a vaccination or immunization schedule, it is important to carefully evaluate the interactions between the proteins and how those interactions might affect the immune system's response (¶[0010]).  However, Cui notes that when immunization with a combination of two or more of these HHV proteins involved in mediating HHV binding, fusion, and entry into host cells, such as gH and gL, produces additive or synergistic antibody responses (¶[0013]). These robust results are particularly unexpected in view of the art-recognized problem of vaccine or immune interference, commonly observed when administering multiple antigens as part of a multi-component vaccine or a sequential vaccination schedule, and Cui strongly encourages the use of one or more proteins in a vaccine which are known to be involved in mediating HHV binding, fusion, and entry into host cells (¶[0013])., such as gp42, gH, and gL (¶[0006]).  Cui notes compositions comprising nucleic acids which encode these peptides would be useful, specifically gH and gL from EBV (reference claims 1-2), that gp42 can be added to the composition as well (¶[0022]), and that the nucleic acid may be RNA (¶[0015][0240][0253]).  
Further, as evidenced by the teachings of Ogembo, raising an immunogenic immune response against gHgL and gp42 was desirable to form the functional glycoprotein complexes formed in vivo, and that these expression systems could be mRNA-based (¶[0011]).  Ogembo tests the immunogenicity of constructs which comprise gH, gL, and gp42 (¶[0012-0025]; Examples 1-7), notes the reason one would use multiple EBV antigens is that EBV uses multiple glycoproteins to initiate entry and infection of host cells, making them potential targets for a prophylactic vaccine, and teaches gp350, gB, gp42, and the gH/gL complex or BMRF2/BDLF2 complex are the attachment/fusion glycoproteins that mediate EBV entry into host cells (¶[0027[0046]]).  Ogembo teaches the ability of gB and gH/gL antibodies to neutralize infection is also well-conserved in related herpesviruses, such as herpes simplex virus-1, cytomegalovirus, and Kaposi sarcoma- associated herpesvirus. Furthermore, gB serves as fusion machinery and gp42 and gH/gL complexes confer host cell specificity to mediate EBV entry into B cells and epithelial cells, respectively. Importantly, the gp42 protein is unique to EBV, and recombinant EBV lacking gp42 or gH does not infect either epithelial or primary B cells (¶[0029]).  As shown in Figure 9 of Ogembo, gp42 is highly immunogenic, and, in combination with gH, gL, and other EBV glycoproteins, is able to elicit a therapeutic immune response in the animal model that correlates to protection from EBV challenge (Figure 12; ¶[0023][0075][0086]; Example 6).  
Further support regarding the immunogenicity of gp42, especially in combination with gH and gL is provided for by McGuire.  McGuire shows their antibodies, especially the AMMO1 and CL40 antibodies, recognize and bind to the complex formed by gp42/gH/gL,  (¶[0022][0031-0038]; Figs. 3-4, 9, 12-19).  McGuire also shows this AMMO1 antibody is able to neutralize viral challenge from EBV challenge (¶[0042]; Fig. 23).  McGuire shows the ability of AMMO1 to protect against EBV both in vitro (¶[0414]) and in vivo in a humanized mouse model (¶[0415]).  McGuire notes the use of nucleic acids, such as RNA, that encode antibodies or vaccine antigens are known in the art (¶[0138]).  
Therefore, taking the guidance from Cui, Ogembo, and McGuire, it would be obvious to one of skill in the art to combine the teachings of Ciaramella and provide EBV glycoproteins gp42, gH, and gL in a vaccine format, thus rendering the limitations of instant claim 1 obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Ciaramella in order to choose a specific therapeutic antigen of EBV, thereby generating an immunogenic composition that would have a prophylactic and/or therapeutic effect on EBV infection.  One would have been motivated to do so, given the suggestion by Cui that multiple viral antigens could be utilized in a nucleic acid vaccine, so long as said antigens were for structural surface antigens, as said combinations provided superior results and not the antigenic interference often seen in other multivalent vaccine formats.  There would have been a reasonable expectation of success, given the knowledge that gp42, gB, and the heterodimer gH/gL were important EBV surface glycoprotein antigens, as taught by Cui, Ogembo, and McGuire, and also given the knowledge that said EBV sequences were known and the mRNA could be easily incorporated into the mRNA-LNP vaccine format as taught by Ciaramella.  There would have been further reasonable expectation of success, given that the art highlighted the highly immunogenic nature of the gp42/gH/gL complex, as taught by McGuire, and that antibodies against these proteins were sufficient to provide protection from EBV challenge, as noted by McGuire and Ogembo.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/18/2022, with respect to the rejection(s) of the claims under 35 USC 103 in view of Cui and Ciaramella have been fully considered and are considered partially persuasive.  Therefore, the original rejection has been withdrawn, and new ground(s) of rejection are made in view of the teachings of Ogembo and McGuire to further support the teachings of Cui and the Office’s claim of the obvious nature of using gp42, gH, and gL in an EBV therapeutic immunogenic composition.
Applicant argues that the art was not well versed in which EBV antigens, specifically which EBV glycoproteins, produced strong neutralizing antibody responses that were useful in fighting EBV infection, as evidenced by Cui.  Applicant argues that Cui was directed towards trying to determine which EBV antigens would produce a useful therapeutic response, and that not one example tested gp42, alone or in combination with gH and/or gL.  While Cui does not test gp42 in any of their examples, Cui does point to what the art knows about gp42, which is that it binds to the surface of B cells and, with the interaction of gH and gL (which were tested in various formats by Cui), the gp42/gH/gL trimer facilitates entry of EBV into B cells (¶[0006][0119]).  Cui notes the addition of gp42 to be desirable in the immunogenic composition which comprises EBV gHgL (reference claims 1-2, 14, 23; ¶[0131][0206].)  Further, as evidenced by the teachings of Ogembo, raising an immunogenic immune response against gHgL and gp42 was desirable to form the functional glycoprotein complexes formed in vivo, and that these expression systems could be mRNA-based (¶[0011]).  Ogembo tests the immunogenicity of constructs which comprise gH, gL, and gp42 (¶[0012-0025]; Examples 1-7), notes the reason one would use multiple EBV antigens is that EBV uses multiple glycoproteins to initiate entry and infection of host cells, making them potential targets for a prophylactic vaccine, and teaches gp350, gB, gp42, and the gH/gL complex or BMRF2/BDLF2 complex are the attachment/fusion glycoproteins that mediate EBV entry into host cells (¶[0027[0046]]).  Ogembo teaches the ability of gB and gH/gL antibodies to neutralize infection is also well-conserved in related herpesviruses, such as herpes simplex virus-1, cytomegalovirus, and Kaposi sarcoma- associated herpesvirus. Furthermore, gB serves as fusion machinery and gp42 and gH/gL complexes confer host cell specificity to mediate EBV entry into B cells and epithelial cells, respectively. Importantly, the gp42 protein is unique to EBV, and recombinant EBV lacking gp42 or gH does not infect either epithelial or primary B cells (¶[0029]).  As shown in Figure 9 of Ogembo, gp42 is highly immunogenic, and, in combination with gH, gL, and other EBV glycoproteins, is able to elicit a therapeutic immune response in the animal model that correlates to protection from EBV challenge (Figure 12; ¶[0023][0075][0086]; Example 6).  
Further support regarding the immunogenicity of gp42, especially in combination with gH and gL is provided for by McGuire, as outlined supra.  McGuire shows their antibodies, especially the AMMO1 and CL40 antibodies, recognize and bind to the complex formed by gp42/gH/gL,  (¶[0022][0031-0038]; Figs. 3-4, 9, 12-19).  McGuire also shows this AMMO1 antibody is able to neutralize viral challenge from EBV challenge (¶[0042]; Fig. 23).  
Therefore, while Cui may suggest the immunogenicity of gp42, gL, and gH, further evidence from McGuire and Ogembo show the art was aware of the usefulness of gp42, gH, and gL combined as an immunogenic target for therapeutic treatment of EBV infection, and that natural infection from EBV elicited antibodies against the gp42/gH/gL complex that could be used to neutralize further EBV infection.  While this argument was partially persuasive with respect to the previous rejection, in light of the teachings of Cui with McGuire and Ogembo, this argument is not persuasive.
Applicant claims at p. 3, ¶1 of their “Remarks” that Cui does not even contemplate the use of mRNA in its antigenic compositions.  Cui notes at ¶[0015]:
“Although typically administered as polypeptides, it is also possible to administer nucleic acids encoding the HHV fusion and host cell entry proteins as a DNA vaccine, an RNA vaccine, or a viral vector vaccine. It is also possible to administer virus-like particles that express the HHV fusion and host cell entry proteins.”
Cui also notes at ¶[0240]: 
“The present disclosure further provides isolated nucleic acids encoding the disclosed monomeric or multimeric HHV polypeptides. The nucleic acids may comprise DNA or RNA and may be wholly or partially synthetic or recombinant.  Reference to a nucleotide sequence as set out herein encompasses a DNA molecule with the specified sequence and encompasses an RNA molecule with the specified sequence in which U is substituted for T, unless context requires otherwise.”
Therefore, while Cui’s preferred method of inoculation is using subunit protein antigens, Cui clearly notes the use of RNA vaccine platforms, and this assertion is not persuasive.
Applicant also argues that Cui teaches “at least 1.8 x 10^5 possible combinations of antigens” from EBV, as Cui teaches the combination of at least two of gp350, gH, gL, and gB along with 14 other proteins.  As applicant’s claims are drawn towards compositions which “comprise” instead of “consist of” gp42, gH, and gL, Applicant’s claims are also drawn towards an infinite possibility of alternate, non-recited compounds.  If applicant would wish to narrow the antigens within the composition to only those three listed in the claims, the claim should use language to clearly indicate such.  For these reasons, and in addition to Cui, Ogembo, and McGuire providing specific rationale to at least include gp42, gH, and gL in immunogenic EBV compositions, this argument is not persuasive.
For at least these reasons, the arguments presented are not fully persuasive in light of the newly cited art from Ogembo and McGuire taken in combination with the teachings of Ciaramella and Cui.


(New rejection.)  Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella, Cui, Ogembo, and McGuire as applied to claims 1, 23, 30-31, 33-34, 40-42, and 57-60  above, and further in view of Huang et. al. (WO2018081459A1, Priority 10/26/2016; hereafter “Huang”.)
The applied reference (Huang) has a common assignee (ModernaTx) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Prior Art
The teachings of Ciaramella, Cui, Ogembo, and McGuire have been set forth supra.  While Ciaramella teaches the use of ionizable cationic lipids, Ciaramella fails to teach the specific lipids of instant claims 61-62.  Cui, Ogembo, and McGuire fail to cure this deficiency.
Huang discloses LNPs comprising mRNAs which encode antigens to induce an anti-cancer or anti-pathogen immune response (entire document; see abstract.)  Huang teaches LNPs with the structures identical to those in instant claims 61-62 and related derivatives, isomers, tautomers, and salts thereof (“Compound 25”; e.g. p. 13; p. 200; Example 13; Tables 10, 17; reference claims 101-103).  Huang teaches the LNPs with the novel lipids can be used to treat viral infections (pp. 19-20, ¶ bridging pages), especially those viral infections which cause cancer, such as EBV (pp. 69-70, ¶ bridging pages; pp. 82-84.)  Huang teaches a number of antigens from EBV can be used in the delivery system, such as gp42 (p. 84, line 1), BXLF2 (gH; p. 83, line 33), and BKRF2 (gL; p. 83, line 34).  Huang teaches in the examples that the novel lipids have superior therapeutic qualities over known cationic lipids commonly in use, namely MC3 (pp. 173-4, ¶ bridging pages).  Huang notes the optimization of lipid:therapeutic agents is critical in order to obtain the utmost efficacy and tolerability, and that the N:P ratio is a useful metric (p. 292, ¶2.)  
One of skill in the art would note the superior nature of the ionizable cationic lipids of Huang, and would be motivated to try through routine experimentation to determine if said lipids would be superior in the LNP formulations of Ciaramella.  Given that Huang and Ciaramella note the LNP formulations need to be optimized not only for the LNP components, but the nucleic acid payload and target delivery cell, one of skill in the art would find it routine to optimize the LNP mol% ratios.  Given the teachings of Huang, Ciaramella, Cui, Ogembo, and McGuire, one of skill in the art would be apprised as to the immunogenic agents of EBV that would be useful in an LNP formulation.  Therefore, arriving at the limitations of instant claims 61 and 62 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Ciaramella, Cui, Ogembo, and McGuire in order to utilize optimal lipids in the LNPs, thereby generating the most useful therapeutic LNP for delivery of the desired EBV antigen payload.  One would have been motivated to do so, given the suggestion by Huang that the novel lipids disclosed by him had superior pharmacokinetic properties to those commonly used in the art.  There would have been a reasonable expectation of success, given the knowledge that said lipids were successfully formulated in LNPs and delivered robust immune responses to their payload, as taught by Huang. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, and 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,533,047 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 25-27, 33, 40, 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,068 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 25-27, 33, 40, 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,435 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,286,086 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,088 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,898,574 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Baumhof (supra).  This is a provisional nonstatutory double patenting rejection.  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Baumhof (supra).  This is a provisional nonstatutory double patenting rejection.  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, 42, and 57-60 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/141,753 in view of Baumhof (supra).  This is a provisional nonstatutory double patenting rejection.  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, and 42, 57-61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,692 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, and 42, 57-60 and 62 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,066,355 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 23, 33, 40, and 42, 57-60 and 62 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,691 in view of Baumhof (supra).  Note the rejection of claims 25-27 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.


Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648